DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 3/31/2021, in which claims 1-9 are currently pending. The application claims foreign priority to 2020-063469, filed 03/31/2020.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 3/31/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 1, 5 and 6, which read “… a peak wavelength in a wavelength band in which the resonance spectrum and the absorption spectrum are generated; a peak absorbance of the contained substance based on an absorption band of the contained substance; and a ratio of the contained substance to the sample based on the peak wavelength and the peak absorbance… a ratio of the contained substance to the sample…”, the underlined clauses appear to present clarity issues as:
“a peak wavelength” and “a peak absorbance” are vague and unclear as to their representativity;
It is not clear how the “absorption band of the contained substance” relates to the “absorption spectrum of the sample” and how it is generated or where it is acquired from (measured vs. stored data from a database);
The “ratio” might refer to any proportionality between any properties of the substance and the sample, for ex., mass, volume, intensity absorbance, polarizability, refractive index…etc.

Claims 2-4 and 7-9 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8- Claims 1-2, 5-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ikehata (“Quantitative Analyses of Absorption-Sensitive Surface Plasmon Resonance Near-Infrared Spectra”, App. Spect. (60), 2006, pp. 747-751, cited by Applicants; and references incorporated therein).

As to claims 1-2, 5-6, Ikehata teaches a spectroscopic analysis device, its method of use and its corresponding NTCRM (Sect. Experimental; the Kretshchmann system used), comprising: a detector (Reference 4, hereinafter Ikehata2, incorporated therein; Fig. 1; FT NIR Spectrometer) that detects measurement light obtained by irradiating, with irradiation light (from same spectrometer and through the optical fiber accessing the left part of SPR accessory), a sample that contains a contained substance disposed on a film on which surface plasmons are generated (Fig. 1, Abstract,  of Ikehata2. Sample, of water and methanol, through inlet tube I on gold film G with surface plasmons), wherein the measurement light comprises information on an optical spectrum of the sample, and the information comprises a resonance spectrum of the surface plasmons and an absorption spectrum of the sample (Fig. 2-5 and pp. 749-750; Results and Discussion for ex.; absorbance and resonance peaks are considered); and a processor (PC in Ikehata2) that calculates: a peak wavelength in a wavelength band in which the resonance spectrum (SPR peak also peak around 5170 cm-1) and the absorption spectrum ()absorbance/transmittance between 6000 and 4000 cm-1) are generated; a peak absorbance of the contained substance based on an absorption band of the contained substance (Calibration in Fig. 3 for ex); and a ratio (the wt% ratio) of the contained substance  (methanol for ex.) to the sample based on the peak wavelength (at 5170 cm-1 for ex.) and the peak absorbance (Figs. 2-3, 5); (claim 2) wherein the processor corrects the optical spectrum using a baseline of an optical spectrum in a state where a sample does not contain the contained substance, and the processor calculates the absorbance based on the corrected optical spectrum (p. 748, Left Col., last parag. of Experimental Sect.).  
  






Claim Rejections - 35 USC § 103
9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claim 3-4, 7-9 rejected under AIA  35 U.S.C. 103 as being unpatentable over Karasawa et al. (PGPUB No. 2009/0126494), hereinafter …



As to claims 3, 7, Ikehata teaches spectroscopic analysis device according to claims 1 and 2.
Ikehata does not teach expressly wherein the processor further calculates: a first ratio of the contained substance to the sample based on the peak wavelength; a second ratio of the contained substance to the sample based on the peak absorbance, and the processor outputs predetermined information if the first ratio does not match the second ratio.
However, Ikehata suggests comparison between SPR peak spectra, i.e. peak wavelength, and NIR spectra, i.e. peak absorbance spectra (p. 747 Right Col., end of Introduction Sect.) with the corresponding concentrations of the substances used. This would suggest to one PHOSITA to use ratios of the substance to the sample masses or volumes based on these comparisons as a way of calibration of the device and method of measurement. 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Ikehata in view of the suggestions therein so that the processor further calculates: a first ratio of the contained substance to the sample based on the peak wavelength; a second ratio of the contained substance to the sample based on the peak absorbance, and the processor outputs predetermined information if the first ratio does not match the second ratio, with the advantage of effectively optimizing the calibration of the device in view of its utilization in an industrial process. 

 
As to claims 4, 8-9, Ikehata teaches spectroscopic analysis device according to claims 1, 2 and 3.
Ikehata does not teach expressly wherein the detector detects the measurement light using the sample in-line in an industrial process.
However, and as evidence by the multiplicity of references attached to this office action, SPR is widely used in industrial processes to perform in-line monitoring and control of substance concentrations.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Ikehata so that the detector detects the measurement light using the sample in-line in an industrial process, with the advantage of effectively in-line monitoring concentration of chemical substances in industrial processes. 


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886